Title: 20th.
From: Adams, John Quincy
To: 


       The cold weather appears to be for setting in seriously; and indeed it is high time that it should. It snow’d some part of the day. Just after dusk, I walk’d with Thompson and Putnam to Little’s home in Newbury, but he was gone to attend the ordination at Byfield. We return’d, and the lads pass’d the evening quite sociably with me, till 9 o’clock. Captain Wyer was here in the evening. He was he says, an enthusiast for liberty in 1775, but finds it all a farce; he is now, no less an enthusiast; and he may chance to find his present object, which is different enough from Liberty, more tragical, than merry. I finished this day with Sullivan’s lectures; and am not displeased to have gone through it.
      